DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated December 21, 2021.

As for Applicant’s argument regarding the amendment to independent claim 1 overcoming the previously used prior art: “That is, the present application is directed to performing different operations (first and second) on an object responsive to the same gesture by an open application in a second screen of a multi-screen device based on different application states (first and second) of the open application.” (Remarks, page 8); examiner agrees that the previously used prior art does not teach the newly added limitation to claim 1.  A different secondary reference is being used in this Office Action in order to teach this newly added limitation to claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holmquist (US 2015/0373065 A1), in view of Miura (US 2012/0092280 A1), and further in view of Li (US 2015/0261298 A1).

Instant Claim 1: A computer-implemented method for performing an action responsive to a gesture on a multi-screen device,  (“In addition to the content sharing application, each of the mobile devices is equipped with a gesture recognition application.” (Holmqust, paragraph 47)  Fig 2 of Holmquist illustrates mobile device 301 containing three separate screens, labelled 310, 320, and 330.)

the method comprising: receiving a definition for the gesture;  (“For sharing the content, the sharing user may select an icon from the grid portion 330 and perform a gesture, such as a "throw" gesture, with the user's mobile device, while continuing to select the icon, as illustrated in FIG. 2.” (Holmquist, paragraph 55)  Therefore, the throw gesture has been defined for sharing content.  The definition may be factory installed.)

detecting the gesture on a first screen of the multi-screen device,  (Referring to fig 2 of Holmquist, display portion 310 corresponds to the first screen of the claim.)

identifying an object associated with the gesture in the first screen;  (The above citation from paragraph 55 of Holmquist teaches that the user selects an icon and performs the gesture.  This icon corresponds to the object of the claim.)

determining a first application context of a second screen of the multi-screen device,  (The grid portion 330 taught in the above citation from paragraph 55 of Holmquist corresponds to the second screen of the claim.  When the user selects an icon from the grid portion 330 and then performs a gesture, the context is that of a content sharing application.)

wherein the first application context comprises a first application type and a first application state of an open application associated with the second screen;  

and responsive to the gesture, performing a first operation on the object by the open application in the second screen of the multi-screen device based on the first application type and the first application state,  (“In one embodiment, the share indicator on user A's mobile device may be in the form of highlighting an image of user B with whom the content was shared.” (Holmquist, paragraph 57)  Therefore, the icon representing user B on the grid portion 330 of Holmquist may be highlighted.  This operation is performed because the content sharing application is open.)

Holmquist does not teach the following limitations of this claim:

wherein the multi-screen device comprises at least two physically independent screens which are physically joined and communicatively coupled by an electronic connector; …
wherein the open application is configured to perform a second operation on the object responsive to the gesture based on a second application context having at least a second application state.

In the same field of endeavor, however, Miura does disclose an electronic device with two physically independent screens wherein a gesture one screen impacts the other screen.

wherein the multi-screen device comprises at least two physically independent screens which are physically joined and communicatively coupled by an electronic connector;  (“The mobile phone terminal also includes a control unit that, in a state where the object is displayed on the first touch panel or the second touch panel, when the touch on the object is detected and then a movement of the touch is detected and if the first touch panel or the second touch panel is in a movement direction of the 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the mobile device as taught by Holmquist, wherein a single screen is divided into regions; with the electronic device as taught by Miura, wherein the device contains two physically independent screens.  Such a combination involves incorporating a known feature (two separate screens) into a known device in order to yield the predictable result of having more space for the content of Holmquist to be displayed.  All other aspects of Holmquist remain as is.

In the same field of endeavor, Li discloses an electronic device wherein the same user gesture may result in different actions depending on the state of the application being displayed on the device.

wherein the open application is configured to perform a second operation on the object responsive to the gesture based on a second application context having at least a second application state.  (“As a first variation of this sixth aspect, an action 102 (fig 2) may be associated with a context of the device 104, such as an executing mode, an application, or an application state of the device 104. … Accordingly, in response to the detection of a gesture 110, the device 104 may detect a current device context, and may perform an action 114 that is associated both with the gesture 110 and the current device context of the device 104.” (Li, paragraph 60))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the mobile device as taught by Holmquist, wherein a particular user gesture always results in the same action; with the electronic device as taught by Li, wherein the same user gesture may result in different actions depending on the state of the application being displayed on the device.  Such a 


Instant Claim 2: The computer-implemented method of claim 1, further comprising: receiving a definition for the operation responsive to the gesture, wherein the definition for the operation is specific to the first application context.  (“For sharing the content, the sharing user may select an icon from the grid portion 330 and perform a gesture, such as a "throw" gesture, with the user's mobile device, while continuing to select the icon, as illustrated in FIG. 2.” (Holmquist, paragraph 55)  Therefore, the throw gesture has been defined for sharing content.  The definition may be factory installed.)


Instant Claim 3: The computer-implemented method of claim 1, wherein determining the first application context comprises determining that the application is open in the second screen of the multi-screen device.  (In order for Holmquist to determine whether the content sharing application has been invoked by the user, Holmquist first determines whether the icons application in grid portion 330 is open.)


Instant Claim 4: The computer-implemented method of claim 3, wherein when an application is not open in the second screen, the method further comprises: opening the object in the second screen.  (In order for the user to invoke the content sharing application of Holmquist, the icons application in grid portion 330 must be open.)


Instant Claim 5: The computer-implemented method of claim 4, wherein when an application is open in the second screen, the method further comprises: retrieving a definition for the operation based on the open application in the second screen.  (“For sharing the content, the sharing user may select an icon from the grid portion 330 and perform a gesture, such as a "throw" gesture, with the user's mobile device, while continuing to select the icon, as illustrated in FIG. 2.” (Holmquist, paragraph 55)  When the user of Holmquist selects an icon from the grid portion 330 and then performs a gesture, the processor of Holmquist retrieves the definition for this sequence by the user.)


Instant Claim 6: The computer-implemented method of claim 5, wherein the operation is one of: attaching the object; and cutting and pasting the object.  (“In one embodiment, the share indicator on user A's mobile device may be in the form of highlighting an image of user B with whom the content was shared.” (Holmquist, paragraph 57)  The image of user B is attached to highlighting.)


Instant Claim 7: The computer-implemented method of claim 2, wherein the gesture is a throw gesture, and wherein the definition for the throw gesture comprises at least one user motion.  (“The throw gesture may be similar to the throwing of a fishing line.” (Holmquist, paragraph 55))


Instant Claim 8: The computer-implemented method of claim 7, wherein the at least one user motion comprises a touch in a sideways direction received at the first screen towards the second screen.  (While Holmquist does not teach exactly the user motion being that of a touch in a sideways direction at the first screen towards the second screen, such an arbitrary sequence of user motions is a matter of design choice.)


Instant Claim 9: The computer-implemented method of claim 2, wherein the definition of the gesture comprises a plurality of user motions.  (“The throw gesture may be similar to the throwing of a fishing line.” (Holmquist, paragraph 55)  The throwing of a fishing line comprises multiple user motions.)


Instant Claim 10: The computer-implemented method of claim 9, wherein the plurality of user motions comprise a long press motion and a throw motion.  (“For sharing the content, the sharing user may select an icon from the grid portion 330 and perform a gesture, such as a "throw" gesture, with the user's mobile device, while continuing to select the icon, as illustrated in FIG. 2.” (Holmquist, paragraph 55))


Instant Claim 11: The computer-implemented method of claim 10, wherein the throw motion is a sideways motion received at the first screen in a direction of the second screen.  (The throw gesture of Holmquist, which is similar to the throwing of a fishing line, may be a sideways motion moving in all different directions.)


Instant Claim 12: A system, comprising: at least one processor; and at least one memory storing computer-executable instructions that when executed by the at least one processor cause the system to perform operations, comprising:  (“In FIG. 8A, is an illustration of an embodiment of an exemplary computer system 600 suitable for use with the present invention including display 603 having display screen 605. Cabinet 607 houses standard computer components (not shown) such as a disk drive, CDROM drive, display adapter, network card, random access memory (RAM), central processing unit (CPU), and other components, subsystems and devices.” (Holmquist, paragraph 88)   The computer system 600, central processing unit, and random access memory correspond to the system, processor, and memory of the claim.)

wherein the definition for the gesture comprises at least one user motion;  (This limitation of claim 12 is substantially included within claim 7, and thus, is rejected under similar rationale.)

Apparatus claim 12 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 12 is similarly rejected under the same rationale as applied above with respect to method claim 1.


Instant Claim 13: (Claim 13 is substantially included within claim 12, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 11, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially identical to claim 12, and thus, is rejected under similar rationale.)


Instant Claim 19: The computer storage medium of claim 17, wherein the first custom operation is specific to the open application and the first application state in the second screen of the multi-screen device.  (“In one embodiment, the share indicator on user A's mobile device may be in the form of highlighting an image of user B with whom the content was shared.” (Holmquist, paragraph 57)  Therefore, the icon representing user B (custom action) on the grid portion 330 of Holmquist may be highlighted.)


Instant Claim 20: The computer storage medium of claim 19, wherein the first custom operation is defined in a software development kit (SDK) for the open application.  (The memory of Holmquist stores software code that may be referred to as software development kit.)


Instant Claim 21: The computer storage medium of claim 17, wherein detecting the gesture comprises detecting the at least one user motion on the first screen of the multi-screen device.  (“In the example illustrated in FIG. 3, the touch panel 3 is present in the movement direction of the operation performed on the icon 22. Therefore, at Step S12, the mobile phone terminal 1 activates the e-mail function corresponding to the icon 22 and displays a mail composition screen 31 provided by the e-mail function on the touch panel 3.” (Miura, paragraph 31)  It would have been obvious for Holmquist to provide such a similar feature, wherein the gesture is made directly on the screen.  Such a feature provides the user yet another option for sharing content, in case the user’s arm gets tired from so much “throwing”.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626